—Order, Supreme Court, Bronx County (Jerry Crispino, J.), entered February 2, 1998, which, to the extent appealed from, denied third-party defendant I. Rausch & Sons’ motion for summary judgment dismissing the third-party complaint, unanimously affirmed, without costs.
*251The motion of third-party defendant I. Rausch & Sons (Rausch) was properly denied since Rausch failed to meet its burden, at this stage of the proceedings prior to the completion of discovery, of tendering sufficient medical proof in admissible form to establish that plaintiffs injuries could be reasonably allocated or divided among the alleged prior and successive tortfeasors (compare, Dubrey v Champlain Val. Physicians Hosp. Med. Ctr., 189 AD2d 950, with Housepian v Kleinman-Cindrich, 226 AD2d 431, and Kalikas v Artale, 124 AD2d 645). Concur — Sullivan, J. P., Tom, Lerner and Buckley, JJ.